Citation Nr: 0528230	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for prostate 
cancer, status post radical prostatectomy, currently assigned 
a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
prostate cancer, status post radical prostatectomy and 
assigned a 20 percent disability evaluation effective from 
May 20, 2002.  , appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have local reoccurrence 
or metastasis of prostate cancer.

3.  The veteran does not have urine leakage requiring the use 
of an appliance or the wearing of absorbent materials that 
must be changed more than four times per day.

4.  The veteran does not have renal dysfunction with constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension at least 40 percent disabling.

5.  The veteran is already in receipt of the maximum 
schedular evaluation for urinary frequency, obstructed 
voiding, and a urinary tract infection.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for prostate cancer, status post radical 
prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, 4.115b 
Diagnostic Code 7528-7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2002 prior to the initial rating 
decision in August 2002, which granted service connection for 
prostate cancer, status post radical prostatectomy and 
assigned a 20 percent evaluation effective from May 20, 2002.  
The veteran filed his notice of disagreement (NOD) in 
September 2002 in which he disagreed with the initial 
evaluation assigned for his prostate cancer.  As such, the 
appeal of the assignment of the initial evaluation of 
prostate cancer arises not from a "claim" but from an NOD 
filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original noncompensable evaluation in his September 
2002 NOD.  According to VAOPGCPREC 8-2003, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved.  The RO properly issued a May 
2003 SOC and an October 2003 Supplemental Statement of the 
Case (SSOC), which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary in this case.  As such, the Board 
finds that the notice provisions of the VCAA have been 
satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

While the May 2002 VCAA letter did not specifically inform 
the veteran of the evidence necessary to substantiate his 
claim of entitlement to a higher initial evaluation for 
prostate cancer, the May 2003 SOC and the October 2003 SSOC, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate the claim.  In 
fact, the May 2003 SOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
disability, namely Diagnostic Codes 7527 and 7528.

In addition, the May 2002 VCAA letter informed the veteran 
about the information and evidence that VA would seek to 
provide, including requesting medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if VA 
determined that it was necessary to make a decision on his 
claim.  
The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the May 
2002 letter informed the veteran that he must provide the 
name of the person, agency, or company who has records that 
he may consider helpful in deciding the claim as well as the 
address of the person, agency, or company and the approximate 
time frame covered by those records.  The letter requested 
that the veteran complete and sign a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that would support his claim.  He was also 
informed him that it was still his responsibility to support 
his claim with appropriate evidence.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was afforded VA examinations 
in July 2002 and August 2003.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Background and Evidence

A rating decision dated in August 2002 granted service 
connection for prostate cancer, status post radical 
prostatectomy and assigned a 20 percent disability evaluation 
effective from May 20, 2002.  That determination was based on 
a review of the veteran's private medical records as well as 
on the findings of a VA examination performed in July 2002.  
The veteran filed a notice of disagreement in September 2002 
in which he disagreed with his initial evaluation.  The RO 
subsequently issued a statement of the case in May 2003, 
which increased the veteran's evaluation to 40 percent 
effective from May 20, 2002.  During the pendency of the 
appeal, the veteran's 40 percent disability evaluation has 
remained          in effect until the present time.  

Private medical records dated from August 2000 to June 2002 
indicate that the veteran was seen in May 2001 for his first 
check-up following his radical prostatectomy.  It was noted 
that his urinary control was fine and that his overall status 
appeared to be good.  He returned in July 2001 at which time 
it was determined that he had a distal stone.  The treating 
physician noted that there was absolutely no delay in 
function or hydronephrosis, and as such, commented that it 
would be a reasonable approach to allow the veteran to try 
pass the stone.  The veteran had another follow-up 
appointment in November 2001 at which time he reported 
wearing a pad to social occasions, but he denied having any 
leakage.  A review of his systems was stable, and a urologic 
examination was negative.  The veteran was later seen in June 
2002 during which it was again noted that he wore a pad.  The 
veteran indicated that he did not really leak, but that he 
wore the absorbent material for protection from inadvertent 
dribbles.

The veteran was afforded a VA examination in July 2002 during 
which he reported routinely wearing a pad for protection, but 
denied having urinary leakage.  He told the examiner that he 
urinated every hour during the day and approximately every 
two to three hours at night.  He also indicated that his 
stream was satisfactory and that he did not have any dysuria 
and only occasionally had hesitancy.  The veteran did not 
have a history of recurrent urinary tract infections, and he 
was not aware of any episodes of acute nephritis, renal 
colic, or bladder stones.  He did not have any episodes of 
dialysis and did not utilize a catheter, except during his 
surgical period.  Nor did he have any dilatations, drainage 
procedures, diet therapy, or current medications, and there 
was no indication that the veteran was being referred for 
hormonal therapy, oriectomy, or radiation therapy.  It was 
also noted that the veteran continued to work full-time as a 
construction worker.  

A physical examination found the veteran to be alert, 
oriented, and cooperative.  No prostatic tissue was 
identified, nor was there was any peripheral edema.  Testing 
revealed a slightly elevated white blood cell count, but a 
renal profile and urinalysis were normal.  The examiner 
listed his impression as carcinoma of the prostate, status 
post radical prostatectomy with resultant impotence.  

VA medical records dated from November 2002 to December 2002 
indicate that his blood pressure was recorded as 133/80 in 
November 2002.

The veteran was provided a VA examination in August 2003 
during which it was noted that he had had a good recovery 
following his radical retropubic prostatectomy in February 
2001, but that he did have scant urinary incontinence and 
persistent complete erectile dysfunction in the postoperative 
period.  With respect to the incontinence, the veteran 
reported having leakage of urine, especially when he lifted, 
coughed, or did any prolonged walking.  He indicated that he 
wore absorbent materials that he changed two to three times 
per day with a scant amount of leakage.  The veteran denied 
having any chronic constitutional symptoms, such as fevers, 
chills, nausea, vomiting, diarrhea, shortness of breath, 
chest pain, dysuria, or diffuse joint swelling, but he did 
report having depression and anxiety regarding his erectile 
dysfunction.  He also denied having recurrent urinary tract 
infections, bladder stones, urinary catheterization, 
dilatation, or any active urinary medications or other 
treatment.  The examiner noted that the veteran had been 
working as a construction supervisor for several years and 
stated that his condition did not affect his work. 

A physical examination found the veteran to be cooperative 
and in no acute distress.  His blood pressure was recorded as 
112/74 in the left arm in the seated position, and there was 
no organomegaly.  Diagnostic and clinical tests were 
obtained, which revealed the levels of the veteran's albumin, 
renal profile, complete blood count, urinalysis, luteinizing 
hormone, follicle stimulating hormone, prolactin, and 
testosterone to be normal.  The veteran was diagnosed with a 
history of prostate carcinoma status post radical 
prostatectomy with scant urinary leakage and erectile 
dysfunction.

Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his prostate cancer, status post radical 
prostatectomy.  More specifically, he claims that the current 
evaluation assigned for his disorder does not accurately 
reflect the severity of the symptomatology associated with 
that disability.

Although the veteran's disability was assigned an increased 
evaluation of 40 percent during the pendency of the appeal, 
applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 40 percent disability 
evaluation for his prostate cancer, status post radical 
prostatectomy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528-7527 (2004).  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that 
malignant neoplasms of the genitourinary system under 
Diagnostic Code 7528 are the service-connected disorder and 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals under Diagnostic Code 7527 are a 
residual condition.  

Diagnostic Code 7528 provides that a 100 percent is warranted 
for malignant neoplasms of the genitourinary system.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, the residuals are evaluated as 
voiding function or renal dysfunction, whichever is 
predominant. See 38 C.F.R. § 4.115b, Note 1 (2004).

Diagnostic code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
evaluated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence is assigned a 
40 percent evaluation when the disability requires the 
wearing of absorbent materials that must be changed more than 
two to four times per day.  A 60 percent disability 
evaluation is warranted when urine leakage requires the use 
of an appliance or the wearing of absorbent materials that 
must be changed more than four times per day.  The Board 
observes that the subcategories of urinary frequency and 
obstructed voiding do not provide for an evaluation in excess 
of the 40 percent rating already in effect.  

Under the criteria for renal dysfunction, a 30 percent 
disability evaluation is assigned when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent disability evaluation is contemplated when there is 
constant albuminuria with some edema, definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101. 

Under the rating criteria for urinary tract infections, a 30 
percent disability evaluation represents the maximum 
schedular criteria available.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his prostate cancer.  The medical evidence of record does not 
show the veteran to have local reoccurrence or metastasis.  
In fact, the July 2002 VA examiner stated that no prostatic 
tissue was identified.  Therefore, the veteran's prostate 
cancer must be evaluated under the criteria for voiding 
dysfunction or renal dysfunction. 

With respect to voiding dysfunction, the Board notes that the 
criteria for urinary frequency and obstructed voiding do not 
provide for an evaluation in excess of 40 percent.  
Consequently, the veteran is not entitled to an increased 
rating for his disability under those criteria.

As for the subcategory of urine leakage, the medical evidence 
of record does not show that the veteran requires the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day.  The Board does 
observe that the veteran told the July 2002 VA examiner that 
he routinely wore a pad for protection; however, he denied 
having any actual urinary leakage.  Further, despite the 
August 2003 VA examiner noting that the veteran had urinary 
incontinence and that he urinated every hour during the day, 
the examiner stated that the urinary leakage was scant.  In 
fact, the veteran indicated that he only changed his 
absorbent materials two to three times per day and denied 
using any active urinary medications or other treatment.  As 
such, the veteran has not been show to have met the criteria 
for a higher initial evaluation for urinary leakage.  

With respect to renal dysfunction, the medical evidence of 
record does not show the veteran to have constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  In this regard, the July 2002 VA examination did 
not reveal any peripheral edema, and the August 2003 VA 
examination found the veteran's albumin level and renal 
profile to be normal.  In addition, the veteran told the July 
2002 VA examiner that he was not aware of any episodes of 
acute nephritis or renal colic, and he did not have any 
episodes of dialysis.  Further, VA medical records dated in 
November 2002 indicated that his blood pressure was 133/80, 
and the August 2003 VA examiner recorded the veteran's blood 
pressure as 112/74.  The Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).   Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2004).  As such, the veteran has not been shown 
to have hypertension.  Thus, the veteran has not met the 
criteria for an increased evaluation for renal dysfunction.  

In summary, the Board finds that the veteran has not been 
shown to have local reoccurrence or metastasis of prostate 
cancer.  Nor does the medical evidence of record support the 
conclusion that the veteran warrants an increased rating 
under the criteria for voiding dysfunction or renal 
dysfunction.  The Board also notes that the criteria for 
urinary tract infections do not provide for an evaluation in 
excess of 40 percent.  Therefore, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
40 percent for his prostate cancer, status post radical 
prostectomy.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected prostate 
cancer, status post radical prostatectomy has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In fact, the 
August 2003 VA examiner noted that the veteran had been 
working as a construction supervisor for several years and 
stated that his condition did not affect his work.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected prostate cancer under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 40 percent for prostate 
cancer, status post radical prostatectomy is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


